Citation Nr: 1341803	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968, including service in the Republic of Vietnam from November 1967 to November 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for hearing loss in March 2002; he did not appeal that decision.

2.  The evidence received since the prior denial is new and raises a reasonable possibility of substantiating the claim.
 
3.  The competent and credible evidence shows that the Veteran's bilateral hearing loss is related to his military service.

4.  The competent and credible evidence shows that the Veteran's skin disability, diagnosed as eczema and seborrhea, is likely related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received with respect to a claim of service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The Veteran has eczema and seborrhea that are likely the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Hearing Loss

The Veteran was originally denied service connection for hearing loss in a March 2002 rating decision.  He was notified of this decision in April 2002.  The Veteran did not appeal that decision and no new and material evidence, indeed no evidence at all, was received within one year of its issuance.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The March 2002 rating decision denied service connection for hearing loss because the Veteran's hearing was normal at the time of his separation and there was no evidence of a link between his current hearing loss and his military service.  Thus, the newly submitted evidence must relate to one of these unestablished facts.

Since the March 2002 rating decision, the Veteran has submitted lay evidence of in-service noise exposure and a positive medical nexus opinion.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening a claim of service connection for hearing loss have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - Bilateral Hearing Loss

As a chronic condition, sensorineural hearing loss (organic disease of the nervous system) is entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  Unfortunately, the claims file does not contain any records from the relevant time period.  The Veteran testified that his hearing loss prevented him from getting a job within a few months of his separation.  Documentation as to the severity of this hearing loss is not in the claims folder.  Therefore, there is no evidence showing that the Veteran's hearing loss was manifested to a degree of ten percent or more within one year after discharge.  Service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for hearing loss with proof of actual direct relationship to service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

To prevail on a claim of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Throughout the pendency of this appeal, the Veteran has consistently been diagnosed with hearing loss.  See generally VA treatment records.  Moreover, VA audiogram in April 2010 and August 2010 show sufficient bilateral hearing loss to establish impaired hearing for VA purposes.  Id.  Thus, the current disability requirement is met.

Hearing loss was not noted in service or at the time of the Veteran's November 1968 separation examination.  Nevertheless, in his July 2010 statement, the Veteran reported in-service noise exposure while serving in Vietnam.  Specifically, he reported daily exposure to heavy gunfire and artillery as a crew chief/door gunner aboard a scout helicopter.  The Veteran is competent to provide lay evidence of these incidents and the Board finds his accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, as the Veteran's DD-214 shows a military occupational specialty (MOS) of crew chief on a helicopter, these reports are consistent with the circumstances of the Veteran's service.  As such, the in-service injury requirement it met.

With regard to the third and final requirement for direct service connection of a nexus between the in-service noise exposure and the Veteran's current hearing loss, VA scheduled the Veteran for a August 2010 audiology examination.  This examiner opined that it was not likely that the Veteran's hearing loss was related to his military service as his audiogram at separation found hearing within normal limits.  In a December 2010 addendum opinion, this rationale was somewhat expanded to note that "since [the Veteran's] hearing levels remained within normal limits during his military service it is not likely that his current hearing loss was the result of noise exposure during his military service."  

In contrast, the Veteran has submitted a March 2010 medical opinion from his VA doctor, stating that his hearing loss was consistent with noise exposure and subsequent ear trauma as a result of his Vietnam service.  As such, the record seems to be in relative equipoise on the question of whether there is a causal connection between the Veteran's bilateral hearing loss and his military service.  Therefore the benefit-of-the-doubt doctrine applies.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Reasonable doubt is resolved in the Veteran's favor and service connection is warranted.

Service Connection - Skin Rash

As noted in the introduction, the Veteran served in the Republic of Vietnam from November 1967 to November 1968.  Exposure to an herbicide agent is presumed for veterans, such as the Veteran in this case, who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Additionally, service connection for certain disabilities is presumed for veterans who were exposed to herbicides while in service.  38 C.F.R. § 3.309(e).  In this case, however, the record does not show diagnoses of any of the disabilities listed in 38 C.F.R. § 3.309(e), such as chloracne, for which service connection can be presumed for herbicide-exposed veterans.  Thus, the Board will continue consideration of this matter under a theory of direct service connection.  See Combee, 34 F.3d 1041-42.

The Veteran's VA treatment records show recurring complaints of rash and diagnoses of seborrhea, angioma, and eczema.  See January 2010 VA treatment record.  Thus, the current disability requirement is met with regard to these diagnoses.

No skin condition was noted at the Veteran's November 1968 separation examination, but service treatment records from February 1968 note complaints of a rash.  The location of the rash was not specified.  While records from the prior month refer to a penile rash, it is unclear whether this record is a continuation of treatment for that condition or a new complaint.  Additionally, the Veteran has reported that he originally noticed a facial rash during service, but attributed it to razor burn.  See April 2012 testimony.  Again, the Veteran is competent to provide lay evidence of this and the Board finds his account credible.  See Layno, 6 Vet. App. 470 (1994).  Thus, the in-service occurrence requirement has been satisfied.

With regard to the remaining question of a causal link between the Veteran's current skin disorder and his military service, he underwent a January 2011 VA examination.  At that time, the examiner found that he could not render an opinion as to the etiology of the Veteran's eczema and seborrhea without resorting to mere speculation, noting:

There is insufficient objective medical evidence available to establish a nexus between the post-service rash and the current eczema and seborrhea.  It is certainly within the realm of possibility that the current skin condition is related to active duty military service, but the absence of objective evidence creates a situation where resort to speculation is unavoidable.

The Veteran himself believes that his skin rash began during his active duty military service.  As noted above, the Veteran's symptoms of skin rash are lay-observable.  In his February 2011 VA Form 9, the Veteran reported a progressively worsening skin rash since service.  The Veteran's lay statements regarding this have been corroborated to some extent by other lay statements.  In a September 2010 letter, the Veteran's brother stated that the Veteran had a facial rash when he returned from service in November 1968.  Similarly, the Veteran's wife submitted a letter stating that the Veteran has had a facial rash for the entire time they have been together.  It is unclear when they initial met, but the record shows that they were married in July 1971.  The Veteran's symptoms have more recently been diagnosed as eczema and seborrhea.  He is competent to state that these same symptoms both began in service and have continued since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that the Veteran is competent to provide lay testimony describing symptoms which support a later diagnosis by a medical professional).  The Board does not find cause to question the Veteran's credibility with regard to the onset of these symptoms.  As such, he has provided lay evidence of the onset and etiology of his eczema and seborrhea.

The Board finds that the evidence is in equipoise with regard to a causal connection between the Veteran's eczema and seborrhea and his military service, and therefore the benefit-of-the-doubt doctrine applies.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is warranted.


ORDER

New and material evidence having been received, the claim of service connection for hearing loss is reopened; to this extent, the appeal is granted.

Service connection for bilateral hearing loss is granted.

Service connection for eczema and seborrhea is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


